Case 5:21-cv-00470-JGB-SHK Document 1 Filed 03/17/21 Page 1 of 8 Page ID #:1



 1 TRINETTE G. KENT (State Bar No. 222020)
   3219 E Camelback Rd, #588
 2 Phoenix, AZ 85018
   Telephone: (480) 247-9644
 3 Facsimile: (480) 717-4781
   E-mail: tkent@kentlawpc.com
 4
   Of Counsel to:
 5 CREDIT REPAIR LAWYERS OF AMERICA
   22142 West Nine Mile Road
 6 Southfield, MI 48033
   Telephone: (248) 353-2882
 7 Facsimile: (248) 353-4840
 8 Attorneys for Plaintiff,
   LASHANDA SHELTON
 9
10                   IN THE UNITED STATES DISTRICT COURT
11                FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
13 Lashanda Shelton,                          Case No.:

14                 Plaintiff,                 COMPLAINT
15
          vs.                                 FOR VIOLATIONS OF:
16
17 Credence Resource Management, LLC,         1. THE FAIR DEBT COLLECTION
   a foreign limited liability company,       PRACTICES ACT; AND
18                                            2. THE ROSENTHAL FAIR DEBT
19                  Defendant.                COLLECTION PRACTICES ACT
20                                            JURY TRIAL DEMAND
21
22
23
24
25
26
27
28
                                          1
Case 5:21-cv-00470-JGB-SHK Document 1 Filed 03/17/21 Page 2 of 8 Page ID #:2



 1        NOW COMES THE PLAINTIFF, LASHANDA SHELTON, BY AND
 2
     THROUGH COUNSEL, TRINETTE G. KENT, and for her Complaint against the
 3
 4 Defendant, pleads as follows:
 5                                    JURISDICTION
 6
       1. This Court has jurisdiction under the Fair Debt Collection Practices Act
 7
 8        (“FDCPA”), 15 U.S.C. §1692k(d), 15 U.S.C. §1692k(d), and under Cal. Civ.
 9
          Code §1788.30(f) and 28 U.S.C. §§1331,1337.
10
11
                                           VENUE
12
       2. The transactions and occurrences which give rise to this action occurred in the
13
14        city of Adelanto, San Bernardino County, California.
15
       3. Venue is proper in the Central District of California.
16
17                                        PARTIES
18     4. Plaintiff is a natural person residing in the city of Adelanto, San Bernardino
19
          County, California.
20
21     5. The Defendant to this lawsuit is Credence Resource Management, LLC, a

22        foreign limited liability corporation that conducts business in the State of
23
          California.
24
25
26
27
28
                                               2
Case 5:21-cv-00470-JGB-SHK Document 1 Filed 03/17/21 Page 3 of 8 Page ID #:3



 1                           GENERAL ALLEGATIONS
 2
      6. Defendant is attempting to collect a consumer type debt, which is allegedly
 3
 4       owed by Plaintiff to ATT U Verse in the amount of $181.00 (“the Alleged
 5       Debt”).
 6
      7. On August 7, 2020, Plaintiff obtained her Trans Union credit report. She
 7
 8       noticed that Defendant reported the Alleged Debt.
 9
      8. On or about September 21, 2020, Plaintiff submitted a letter to Defendant,
10
11       disputing the Alleged Debt.

12    9. On November 13, 2020, Plaintiff obtained her Trans Union credit report and
13
         noticed that Defendant last reported the tradeline reflected by the Alleged Debt
14
15       on October 18, 2020, and failed or refused to flag its tradeline as disputed, in
16       violation of the FDCPA.
17
      10.In the credit reporting industry, data furnishers, such as Defendant,
18
19       communicate electronically with the credit bureaus.
20
      11.Defendant had more than ample time to instruct Trans Union to flag its
21
         tradeline as disputed.
22
23    12.Defendant’s inaction to have its tradeline on Plaintiff’s credit report flagged as
24
         disputed was either negligent or willful.
25
26
27
28
                                               3
Case 5:21-cv-00470-JGB-SHK Document 1 Filed 03/17/21 Page 4 of 8 Page ID #:4



 1     13.Plaintiff suffered pecuniary and emotional damages as a result of Defendant’s
 2
           actions. Her credit report continues to be damaged due to Defendant’s failure
 3
 4         to properly report the associated tradeline.
 5                              COUNT I - VIOLATION OF
 6                     THE FAIR DEBT COLLECTION PRACTICES ACT
 7
       14.Plaintiff reincorporates the preceding allegations by reference.
 8
       15.At all relevant times, Defendant, in the ordinary course of its business, regularly
 9
10         engaged in the practice of collecting debts on behalf of other individuals or
11
           entities.
12
13     16.Plaintiff is a "consumer" for purposes of the FDCPA, and the account at issue in

14         this case is a consumer debt.
15
       17.Defendant is a "debt collector" under the Fair Debt Collection Practices Act
16
17         ("FDCPA"), 15 U.S.C. §1692a(6).
18     18.Defendant's foregoing acts in attempting to collect the Alleged Debt violated 15
19
           U.S.C. §1692e by using false or misleading representations by failing to flag the
20
21         Alleged Debt as disputed.
22
       19.As direct and proximate cause of Defendant’s failure to flag its tradeline as
23
24         disputed, Plaintiff has suffered economic, emotional, general, and statutory

25         damages as a result of these violations of the FDCPA.
26
           WHEREFORE, PLAINTIFF PRAYS that this Court grant her a judgment
27
28 against Defendant for actual damages, costs, interest, and attorneys’ fees.
                                                4
Case 5:21-cv-00470-JGB-SHK Document 1 Filed 03/17/21 Page 5 of 8 Page ID #:5



 1         COUNT II – VIOLATIONS OF THE ROSENTHAL FAIR DEBT
 2         COLLECTION PRACTICES ACT, Cal. Civ. Code § 1788, et seq.
                           (“ROSENTHAL ACT”)
 3
 4    20.Plaintiff incorporates by reference all of the above paragraphs of this complaint

 5       as though fully stated herein.
 6
      21.Plaintiff is a “person” as defined by Cal Civ. Code § 1788.2(g).
 7
 8    22.Plaintiff is a “debtor” as defined by Cal. Civ. Code § 1788.2(h).
 9    23.Defendant is a “person” as the term is defined by Cal Civ. Code § 1788.2(g).
10
      24.Defendant, in the ordinary course of business, regularly, on behalf of itself or
11
12       others, engages in the collection of consumer debts, and is a “debt collector” as
13
         defined by Cal. Civ. Code § 1788.2(c).
14
15    25.The Rosenthal Act was passed to prohibit debt collectors from engaging in

16       unfair and deceptive acts and practices in the collection of consumer debts.
17
      26.Defendant's foregoing acts in attempting to collect this Alleged Debt violated
18
19       the following provisions of the Rosenthal Act:
20             a. Defendant did not comply with the provisions of 15 U.S.C. §1692, et
21
                   seq., in violation of Cal. Civ. Code § 1788.17.
22
23    27.Plaintiff was harmed and is entitled to damages as a result of Defendant’s
24
         violations.
25
26    28.Plaintiff has suffered economic, emotional, general, and statutory damages as a

27       result of these violations of the Rosenthal Act.
28
                                              5
Case 5:21-cv-00470-JGB-SHK Document 1 Filed 03/17/21 Page 6 of 8 Page ID #:6



 1         WHEREFORE, PLAINTIFF PRAYS that this Court grant her a judgment
 2
     against Defendant for statutory damages, actual damages, costs, interest, and
 3
 4 attorneys’ fees.
 5                                  PRAYER FOR RELIEF
 6
        Accordingly, Plaintiff requests that the Court grant her the following relief against
 7
 8 Defendant:
 9               A. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
10
                 B. Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A);
11
12               C. Actual damages pursuant to Cal. Civ. Code § 1788.30(a);
13
                 D. Statutory damages of $1,000.00 for knowingly and willfully committing
14
                      violations pursuant to Cal. Civ. Code § 1788.30(b);
15
16               E. Costs of litigation and reasonable attorneys’ fees pursuant to 15 U.S.C.
17
                      § 1692k(a)(3) and Cal. Civ. Code § 1788.30(c);
18
19               F. Punitive damages; and

20               G. Such other and further relief as may be just and proper.
21
22                                      JURY DEMAND
23
           Plaintiff hereby demands a trial by Jury.
24
25
26
27
28
                                                 6
Case 5:21-cv-00470-JGB-SHK Document 1 Filed 03/17/21 Page 7 of 8 Page ID #:7



 1 DATED: March 17, 2021
 2
 3                                        By: /s/ Trinette G. Kent
 4                                        Trinette G. Kent
                                          Attorneys for Plaintiff,
 5                                        Lashanda Shelton
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          7
Case 5:21-cv-00470-JGB-SHK Document 1 Filed 03/17/21 Page 8 of 8 Page ID #:8
